Citation Nr: 0930732	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-36 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for arthritis, 
including as secondary to/aggravated by the Veteran's 
service-connected PTSD.

2.  Entitlement to service connection for psoriasis, 
including as secondary to/aggravated by the Veteran's 
service-connected PTSD.

3.  Entitlement to service connection for hypertension, 
including as secondary to/aggravated by the Veteran's 
service-connected PTSD.

4.  Entitlement to service connection for coronary artery 
disease, including as secondary to/aggravated by the 
Veteran's service-connected PTSD.

5.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from June 1944 to 
February 1946, including service in Asia during World War II.  
Commendations and awards include a Combat Infantry Badge, a 
Bronze Star Medal, a World War II Victory Medal, and a Purple 
Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In correspondence dated in August 2007 the Veteran filed 
claims for service connection for hypertension, coronary 
artery disease, arthritis, and psoriasis, including as 
secondary to his service-connected PTSD.  He also filed a 
claim for TDIU.  In July 2009 the Veteran's representative 
stressed that the Veteran's claims for service connection as 
secondary to his service-connected PTSD disability included 
the question of aggravation.

In January 2008 the Veteran was accorded a compensation and 
pension (C&P) examination.  Diagnoses were coronary artery 
disease with stent; hypertension; arthritis of the bilateral 
knees; chronic psoriasis, elbows; degenerative disc disease 
of the lumbar spine with radiculopathy; and degenerative 
arthritis of the thoracic spine.  According to the examiner, 
the Veteran's hypertension, coronary artery disease, 
degenerative disc disease of the lumbar spine, and psoriasis 
"is less likely as not SECONDARY or related to the 
[V]eteran's service-connected PTSD conditions."  He also 
averred that while the Veteran's PTSD symptoms "are 
presently causing him some internal anguish, they do not 
influence in any adverse manner his social functioning, or 
ability to enjoy activities of daily living"." [sic].  
However, the examiner did not opine as to whether the 
Veteran's nonservice-connected hypertension, coronary artery 
disease, psoriasis, and arthritis disorders are aggravated by 
his service-connected PTSD.  An opinion as to whether the 
Veteran is unemployable due to one or more of his service-
connected disabilities was also not attained.  Remand for 
opinions regarding the issues of aggravation and 
unemployability is therefore warranted.  38 C.F.R. § 3.159; 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding 
that the Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment).  Since the claims file is being returned 
it should be updated to include any VA treatment records 
compiled since September 2007.  See 38 C.F.R. § 3.159(c)(2); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Associate with the claims file any VA 
medical treatment records pertaining to the 
Veteran dating from September 20, 2007.  If 
no such records exist, that fact should be 
noted in the claims folder.  Also attempt to 
obtain any other evidence identified as 
relevant by the Veteran during the course of 
this remand provided that any necessary 
authorization forms are completed.  

2.  Refer the issues of service connection 
for hypertension, heart disease, psoriasis, 
and arthritis back to the January 2008 C&P 
examiner for an addendum to his opinion.  
The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that any of the 
above claimed disorders is aggravated by a 
service-connected disability, particularly 
the Veteran's service-connected PTSD.  

NOTE:  If any disorder is found to have 
been aggravated by the Veteran's service-
connected PTSD or any other service-
connected disability, the examiner should 
report the baseline level of severity of 
the nonservice-connected disability prior 
to the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of severity.  
If some of the increase in severity of the 
nonservice-connected disability is due to 
the natural progress of the disease, the 
examiner should indicate the degree of such 
increase in severity due to the natural 
progression of the disease.

A rationale for all opinions proffered must 
be set forth in the report provided

IF THE JANUARY 2008 EXAMINER IS NO LONGER 
AVAILABLE, schedule the Veteran for a new 
examination with regard to his claims for 
service connection for hypertension, heart 
disease, psoriasis, and arthritis.  The 
claims file must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that any of the above stated 
disorders was caused by or is due to any 
service-connected disability, including his 
service-connected PTSD.  If the examiner 
responds in the negative to the above 
question with regard to any issue, then the 
examiner must opine as to whether it is less 
likely than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that any 
disorder is aggravated by a service-
connected disability, particularly the 
Veteran's service-connected PTSD.  A 
rationale for all opinions proffered must be 
set forth in the report provided.

NOTE:  If any disorder is found to have been 
aggravated by the Veteran's service-
connected PTSD or any other service-
connected disability, the examiner should 
report the baseline level of severity of the 
nonservice-connected disability prior to the 
onset of aggravation, or by the earliest 
medical evidence created at any time between 
the onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the increase 
in severity of the nonservice-connected 
disability is due to the natural progress of 
the disease, the examiner should indicate 
the degree of such increase in severity due 
to the natural progression of the disease.

3.  AFTER COMPLETION OF STEP 2, send the 
claims file for review by a C&P examiner 
with regard to the Veteran's claim for TDIU.  
The examiner is specifically requested to 
opine as follows:

*	whether the Veteran is unemployable as 
a result of a service-connected 
disability or combination of 
disabilities reasonably certain to 
continue throughout his life, without 
regard to advancing age; 

*	whether the Veteran is suffering from a 
service-connected disability or 
combination of disabilities sufficient 
to render it impossible for the average 
person to obtain or maintain 
substantially gainful employment, but 
only if it is reasonably certain that 
such disability(s) will continue 
throughout the Veteran's life, without 
regard to advancing age;

*	whether the Veteran is suffering from a 
service-connected disease or disorder 
determined by the VA Secretary to be of 
such a nature or extent as to justify a 
determination that persons suffering 
therefrom are permanently and totally 
disabled.  

A rationale for all opinions proffered must 
be set forth in the report provided, and the 
examiner must affirm, in the report 
provided, that the claims file was reviewed. 

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review, 
if indicated.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



